                             FILED           LODGED
                                       RECEIVED


                        Jul 09, 2021
 1                     CLERK U.S. DISTRICT COURT
               WESTERN DISTRICT OF WASHINGTON AT TACOMA                 JUDGE BENJAMIN H. SETTLE
              BY                                   DEPUTY

 2
 3
 4
                                      UNITED STATES DISTRICT COURT
 5
                                     WESTERN DISTRICT OF WASHINGTON
 6                                             AT TACOMA

 7
     UNITED STATES OF AMERICA,                                )   No. CR21-5123 BHS
 8                                                            )
                       Plaintiff,                             )   ORDER GRANTING
 9                                                            )   EMERGENCY MOTION FOR
                v.                                            )   RECONSIDERATION OF
10                                                            )   DETENTION ORDER
     NATHAN J. SMITH,                                         )
11                                                            )
                       Defendant.                             )
12                                                            )
13          The Court, having considered the Defendant’s Emergency Motion for

14   Reconsideration of Detention Order pursuant to 18 U.S.C. §§ 3142 and 3145, the

15   pleadings of the parties and the records and files herein, now hereby

16          ORDERS that an emergency review hearing of the defendant’s detention

17   hearing be scheduled for July 9, 2021, at 3:30 PM via Zoom.

18          DONE this 9th day of July, 2021.

19
20
21
22
                                                       A_
     Presented by:                                     &+,()81,7('67$7(60$*,675$7(-8'*(
23                                                     -5,&+$5'&REATURA
     s/ Colin Fieman
24   Assistant Federal Public Defender
25   Attorney for Nathan J. Smith

26     [PROPOSED] ORDER GRANTING EMERGENCY MOTION
                                                                           FEDERAL PUBLIC DEFENDER
                                                                                1331 Broadway, Suite 400
       FOR RECONSIDERATION OF DETENTION ORDER                                         Tacoma, WA 98402
       (United States v. Nathan J. Smith, CR21-5123 BHS) - 1                              (253) 593-6710
